DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8-9, 13 and 21 are presently under examination. Claims 2-7, 10-12, and 15-20 remain cancelled.
Applicant’s amendments to the claim 1 filed with the response dated 29 September 2020 have overcome the prior indefiniteness rejections of claims 1 and 8 under 35 U.S.C. 112(b) made in the prior office action. These rejections are therefore withdrawn. 
The prior art rejection of record is maintained and applicant’s arguments and remarks are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (WO 2011/138156, reference made to previously provided English machine translation) in view of Fuschetti (US 5,429,680) further in view of Tanaka (US 2010/0101620) further in view of Itakura et al (US 2002/0157698) and further in view of Morita et al (US 2013/0291921).

Regarding claims 1 and 13 Huber discloses a cooling system for thermally conditioning a component, the cooling system comprising: 
a battery (see page 4 and paragraphs bridging pages 18-19 of description and Fig. 5 see: energy storage devices 201 which are rechargeable batteries); 

multiple thermoelectric devices operatively secured to the heat spreader (see paragraph bridging pages 6-7, see last two paragraphs of Page 12, and paragraphs bridging pages 18-19 of description and Figs. 4-5 see: Peltier elements 5 bonded to heat sink 3 using a solder or weld joint, where such a solder can be included with intermediate layer 7);  
a cold plate assembly operatively thermally engaging the thermoelectric devices (see paragraph bridging pages 18-19 of description and Fig. 5 see: heat sink 4 cooling Peltier elements 5);
a thermal foil securing the cold plate assembly to the thermoelectric device (Huber teaches providing thermal interface material 8 between the Peltier elements 5 and the cold side heat sink 4 where such a thermal interface material is construed to meet the limitation of a thermal foil see paragraph bridging pages 6-7, see last two paragraphs of Page 12, and paragraphs bridging pages 18-19 of description and Figs. 4-5); and 
a cooling loop that includes a heat exchanger in fluid communication with the cold plate assembly (Huber, see paragraph bridging pages 18-19 of description and Fig. 5 see: heat sink 4 cooling Peltier elements 5 is part of a liquid cooling circuit that communicates with a recooler).  
Huber teaches wherein the multiple thermoelectric devices include pellets consisting of p-n materials secured to and between pads (see Peltier elements 
Further regarding claim 1, Huber teaches providing a solder connection between the Peltier elements 5 and the heat sink 3 where the Peltier elements 5 can have a surface metallization disposed to connect to the solder joint (see paragraph bridging pages 6-7, see last two paragraphs of Page 12, and Figs. 4-5), in such a connection, the metallized surface would meet the limitation of the claimed “cold side plate” and the solder joint would meet the limitation of the claimed “second solder joint”.
Huber does not explicitly disclose said second solder having a second melting point that is less than the first melting point or a hot side plate secured to the hot side substrate or that said thermal foil is securing the cold plate assembly to the hot side plate.
Huber does not explicitly disclose a DC/DC converter arranged in operative thermal engagement with the cold plate assembly.
Fuschetti teaches it was conventionally known in the art at the time of the invention to construct a thermoelectric device including pellets consisting of p-n materials secured to and between pads by a first solder having a first melting point, wherein one side of the pellets is secured to a cold side substrate by the first solder, 
Fuschetti and Huber are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cooling system of Huber in view of Fuschetti such that the thermoelectric device of Huber including pellets consisting of p-n materials secured to and between pads by a first solder having a first melting point, wherein one side of the pellets is secured to a cold side substrate by the first solder, and another side of the pellets is secured to a hot side substrate by the first solder as taught by Fuschetti (Fuschetti, C1/L15-51 Fig. 1 see: copper conductors or busses 17, 18 and 19 are soldered to p and n type semiconductors 15 and 16 using the same solder used to connect said conductors 17-19 to electrical insulation members 20 and 21) as Fuschetti teaches such a method of constructing and bonding a thermoelectric device was conventionally known in the art, and as such would have merely amounted to the use of a known soldering material and adhesive for their intended use in the known environment of a thermoelectric device to accomplish the entirely expected result of bonding the cold and hot pads to the cold and hot side substrates respectively.
Modified Huber does not explicitly disclose said second solder having a second melting point that is less than the first melting point or a hot side plate secured to the hot 
Tanaka teaches a thermoelectric conversion module comprising a heat spreader   (Tanaka, [0080], [0090], Fig. 7 see: heat sink 18) soldered to a cold side plate through a second solder (Tanaka, [0080] Fig. 7 see: heat sink 18 soldered to second junction layer 15b by solder 6d) connected to a cold side substrate (Fig. 7 substrate 1b) of a thermoelectric device comprising p and n type semiconductor elements (Fig. 7 see: thermoelectric conversion elements 2a and 2b) soldered to and between pads with a first solder (Fig. 7 see: thermoelectric conversion elements 2a and 2b soldered through first solder 6a to first and second conductors 3a, 3b) between the cold side substrate (Fig. 7 substrate 1b) and a hot side substrate (Fig. 7 substrate 1a) connected to a hot side plate (Fig. 7 first junction layer 15a) secured to a cold plate assembly through a thermal foil (Fig. 7 see: first junction layer 15a soldered to package 17 using solder 6c where solder 6c is considered to meet the definition of the claimed thermal foil). Tanaka teaches the cold side plate and hot side plate with their protrusions function to reduce or prevent skid of the thermoelectric module when solders at the junctions to the heat sink (heat spreader) soften, and their solid construction aids in increasing thermoelectric device performance by reducing heat transfer loss (Tanaka, [0081]-[0084], [0086]-[0087]).
Tanaka and modified Huber are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cooling system of Huber in view of Tanaka such that the 
Tanaka teaches the first and second solders have different melting points and that the second solder can soften during operation (Tanaka, [0083]) but does not explicitly and clearly state the second melting point of the second solder is less than the first melting point of the first solder.
Itakura discloses a thermoelectric cooling module comprising p-n materials secured to cold and hot side substrates by a first solder having a first melting point, and the thermoelectric devices including a cold side plate are secured to the heat spreader by a second solder having a second melting point that is less than the first melting point (Itakura, [0035], [0039] Figs. 1-3 see: thermoelectric semiconductor chips 15 bonded to lower first electrodes 13 on lower first substrate 11 and upper second electrodes 14 on upper second substrate 12 through a first solder and the upper substrate 12 of thermoelectric module 10 is bonded to a carrier (heat spreader) with a semiconductor device to be cooled through a third solder 17 having a melting point lower than the first 
Itakura and modified Huber are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cooling system of Huber in view of Itakura such the second solder of modified Huber has a second melting point that is less than the first melting point as taught by Itakura (Itakura, [0035], [0039] Figs. 1-3 see: thermoelectric semiconductor chips 15 bonded to lower first electrodes 13 on lower first substrate 11 and upper second electrodes 14 on upper second substrate 12 through a first solder and the upper substrate 12 of thermoelectric module 10 is bonded to a carrier (heat spreader) with a semiconductor device to be cooled through a third solder 17 having a melting point lower than the first solder) as Itakura teaches using a second solder having a lower melting temperature than that of the first solder for the subsequent soldering of the thermoelectric device to the heat spreader prevents deterioration or breakage of the first solder connection during the later soldering operation (Itakura, [0039]).
Modified Huber does not explicitly disclose a DC/DC converter arranged in operative thermal engagement with the cold plate assembly.
Morita discloses a cooling system comprising a DC/DC converter arranged in operative thermal engagement with a cold plate assembly on a thermoelectric element module (Morita, [0024] Figs. 1-3 see: DC/DC converter 4 on cooler 3 
Morita and Huber are both combinable as they are directed to thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Huber in view of Morita to include a DC/DC converter arranged in operative thermal engagement with the cold plate assembly of Huber as taught by Morita (Morita, [0024] Figs. 1-3 see: DC/DC converter 4 on cooler 3 connected to thermoelectric element module 2) as Morita teaches such DC/DC converters are used to adjust or convert the voltage either input or output of the thermoelectric element module and the DC/DC converter in this arrangement is cooled by the cooling medium in the cooler (cold plate assembly) (Morita, [0005], [0010], [0026]).

Regarding claims 8 and 21 modified Huber discloses the cooling systems according to claim 1 and 13, and Itakura further teaches wherein the first melting point is in a range of 200°C-260°C (Itakura, [0035], [0039] Figs. 1-3 see: first solder having a liquidus temperature of 240°C and solidus temperature of 232°C), and the second melting point is in a range of 110°C-160°C (Itakura, [0035], [0039] Figs. 1-3 see: third solder having a melting point of 138.5°C).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (WO 2011/138156, reference made to previously provided English machine translation) in view of in further view of Bird (US 3,379,577) and further in view of Morita et al (US 2013/0291921).

Regarding claim 9 Huber discloses a cooling system for thermally conditioning a component, the cooling system comprising:
a battery (see page 4 and paragraphs bridging pages 18-19 of description and Fig. 5 see: energy storage devices 201 which are rechargeable batteries); 
a heat spreader supporting the battery (see paragraphs bridging pages 18-19 of description and Fig. 5 see: energy storage devices 201 are on a heat sink 3 in the form of a metallic plate); 
multiple thermoelectric devices operatively secured to the heat spreader (see paragraph bridging pages 6-7, see last two paragraphs of Page 12, and paragraphs bridging pages 18-19 of description and Figs. 4-5 see: Peltier elements 5 bonded to heat sink 3 using a solder or weld joint, where such a solder can be included with intermediate layer 7), and
a cold plate assembly operatively thermally engaging the thermoelectric devices (see paragraph bridging pages 18-19 of description and Fig. 5 see: heat sink 4 cooling Peltier elements 5).
Huber teaches wherein the multiple thermoelectric devices include pellets consisting of p-n materials secured to and between pads (see Peltier elements comprise two semiconductors with different energy levels interconnected by metal 
Huber does not explicitly disclose a DC/DC converter arranged in operative thermal engagement with the cold plate assembly.
Bird teaches a thermoelectric device comprising pellets consisting of p-n materials secured to and between pads by a solder (Bird, C4/L52-70 Fig. 4 see: thermoelectric elements 11, 12 secured to jumpers 16 and 17 by a tin solder), wherein one side of the pellets is secured to a heat spreader by an epoxy and a hot side substrate secured to another side of the pellets by the epoxy (Bird, C3/L65-75, C4/L1-51 Fig. 4 see: thermoelectric elements 11, 12 secured to plates 21, 22 through epoxy type cement 41 which includes embedded grains 42). Bird teaches this method of forming and bonding thermoelectric devices is simple, rugged, relatively inexpensive, and provides mechanically secure interrelation of the components involved regardless of stresses introduced by different thermal expansion or by external interference (Bird, C1/L43-71, C2/L1-35).
Bird and modified Huber are both combinable as they are directed to thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Huber in view of Bird such that the thermoelectric device of Huber includes pellets consisting of p-n materials secured to 
Modified Huber does not explicitly disclose a DC/DC converter arranged in operative thermal engagement with the cold plate assembly.
Morita discloses a cooling system comprising a DC/DC converter arranged in operative thermal engagement with a cold plate assembly on a thermoelectric element module (Morita, [0024] Figs. 1-3 see: DC/DC converter 4 on cooler 3 connected to thermoelectric element module 2). Morita teaches DC/DC converters are used to adjust or convert the voltage either input or output of the thermoelectric element module and the DC/DC converter in this arrangement is cooled by the cooling medium in the cooler (cold plate assembly) (Morita, [0005], [0010], [0026]).
Morita and modified Huber are both combinable as they are directed to thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Huber in view of Morita to include a .

Response to Arguments
Applicant's arguments filed 29 September 2020 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1, 8, 13, and 21 applicant’s representative argues on page 5 of the response filed 29 September 2020 that:
Claims 1, 8, 13 and 21 were rejected under § 103 for allegedly being obvious over Huber in view of Fuschetti in view of Tanaka in view of Itakura and further in view of Morita et al. With this latest rejection, the Examiner has replaced Moczygemba with Tanaka and has relied upon Itakura earlier in the argued rejection. Nonetheless, this rejection is improper for at least the reasons argued previously. 
The Examiner is taking several liberties in interpreting Huber in such a way that is not supported by the Huber disclosure and that departs from the claim limitations. 
Claim 1 recites "and another pad secured to another side of the pellets is secured to a hot side substrate by the first solder", "a hot side plate is secured to the hot side substrate", and "a thermal foil securing the cold plate assembly to the hot side plate." This recited first solder and thermal foil are arranged on the same side of the p-n junction. The Examiner is interpreting Huber intermediate layer 7 as the claimed solder and the layer 8 as the claimed thermal foil, which would have to be on opposite sides of any p-n junction in Huber (if one were even taught; see Fig. 4). For this reason alone, the rejection cannot meet a prima facie obviousness for claims 1 and 13. 


As such applicant’s arguments set forth above are moot as Huber is not relied upon to teach the limitations of the claimed first solder, rather those limitations are taught by Fuschetti as stated in the above rejection.
Further regarding the rejections of claims 1, 8, 13, and 21 applicant’s representative argues on pages 5-6 of the response filed 29 September 2020 that: 
Second, as previously argued, Fuschetti provides a teaching away from using a solder to secure the pellets to a pad. Column 2, lines 8-23 explains that metal such as solder migrates into the semiconductor pellets during use. Column 3, lines 6-68 uses a nickel layer 31 and metal migration barrier 32 to prevent migration of the solder 33 into the semiconductor pellet 15/16. Fuschetti is not describing something as more preferable; the point of Fuschetti is to instruct a skilled worker not to directly solder. Thus, modifying Huber to provide a solder securing the pellet to a pad, as claimed, would change the principle of operation in Fuschetti and render it unsatisfactory for its intended purpose. The Examiner must consider this portion of the disclosure in Fuschetti as the references as a whole must be considered. , including portions that would lead away from the claimed invention." MPEP § 2141.02 (emphasis in original). 
In response, the Examiner cites to In re Gurley from MPEP 2123, but this does not address the current scenario. Not having solder migrate into the semiconductor is actually the problem Fuschetti solves

Applicant’s argument have been fully considered but are not found persuasive as it is not commensurate in scope with the limitations of the claims as it reads limitations into the claims that are not explicitly recited. It is noted that the features upon which applicant relies (i.e., directly soldering the pads to the thermoelectric elements with the first solder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims do not exclude an embodiment where diffusion barrier layers as taught by Fuschetti are present between the pellets of p-n materials and the first solder. If applicant wishes to distinguish the claimed invention over the combination of Huber in view of Fuschetti, applicant should explicitly recite that the pellets are directly secured to and between pads by a first solder. 
As such applicant’s arguments recited above are moot as they are not commensurate in scope with the limitations of claims 1, 8, 13, and 21.

Finally, regarding the rejections of claims 1, 8, 13, and 21 applicant’s representative argues on pages 6-7 of the response filed 29 September 2020 that:
Third, the Examiner should recognize that Morita (above, Fig. 1) actually has the DC/DC converter on the cold side of the stack (the claimed heat spreader), not the hot side of the stack (the cold plate assembly, which is what removes heat from the system). So, not even Morita meets the claim language. 
 DC/DC converter would be arranged at the specific claimed location that is in operative thermal engagement with the cold plate assembly. "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (U.S. 2007) citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (emphasis added). Here, the Examiner provides a conclusory statement without any reason why the claimed location would be used. It would appear to be more logical to plate the DC/DC converter on the cold side of the thermoelectric device along with the battery, i.e., on the cold side plate such that the converter might be cooled along with the battery. In any event, the Examiner has to provide a reason as to why a skilled worker would not only use a DC/DC converter, but also position it in the location in the configuration claimed. The Examiner has not made any argument in this regard.

Applicant’s arguments presented above have been fully considered but are not found persuasive. Applicant’s argument amounts to an assertion that there is no teaching, suggestion, or motivation to combine the references if Huber and Morita. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Morita does in fact explicitly state in paragraph [0010] (as previously cited in the rejection) that electronics such as DC/DC converters need to be cooled. In order to accomplish this cooling, Morita discloses a cooling system comprising a DC/DC converter arranged in operative 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Huber in view of Morita to include a DC/DC converter arranged in operative thermal engagement with the cold plate assembly of Huber as taught by Morita (Morita, [0024] Figs. 1-3 see: DC/DC converter 4 on cooler 3 connected to thermoelectric element module 2) to gain the benefit of being able to adjust or convert the voltage either input or output of the thermoelectric element module of Huber as taught by Morita and as Morita teaches this arrangement allows the DC/DC converter to be cooled by the cooling medium in the cooler (cold plate assembly) (Morita, [0005], [0010], [0026]). The benefit of the added functionality of the DC/DC converter being able to adjust or convert the voltage either input or output of the thermoelectric element module of Huber is the reason as to why a skilled worker would use the DC/DC converter of Morita in Huber and Morita teaches the DC/DC converter 4 is arranged on the cooler 3 opposite the thermoelectric module 2 to gain the benefit of being cooled by cooler 3 and the cooling medium flowing therethrough. This location is analogous to being arranged on the heat sink 4 of Huber (claimed cold plate assembly) opposite the Peltier elements 5 of Huber as the heat sink 4 of Huber is the cooling heat sink connected to a coolant loop (analogous to the 
Applicant’s further arguments and remarks are considered moot as they either depend from the arguments rebutted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726